Citation Nr: 0630049	
Decision Date: 09/22/06    Archive Date: 10/04/06

DOCKET NO.  00-18 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to an initial disability evaluation in excess 
of 50 percent for post traumatic stress disorder (PTSD).

2. Entitlement to an effective date earlier than August 28, 
2000 for the grant of service connection for PTSD.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

B. Farrell, Associate Counsel


INTRODUCTION

The veteran had honorable active service from December 1968 
to May 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in St. Petersburg, 
Florida (RO).  

In a March 2000 rating decision, the RO, in pertinent part, 
denied service connection for panic attacks.  The veteran 
later amended his claim to add service connection for PTSD.  
The veteran's perfected appeal addressed the issues of 
entitlement to service connection for PTSD and a panic 
disorder.  After further development and a hearing conducted 
by a Decision Review Officer in July 2003, the transcript for 
which is of record, in May 2004 the RO confirmed its earlier 
denial of service connection for a panic disorder and granted 
service connection for PTSD, assigning an initial disability 
rating of 30 percent effective August 28, 2000.  In June 
2004, the veteran filed a notice of disagreement (NOD) 
asserting that he is entitled to a 70 percent disability 
rating for PTSD and an earlier effective date of March 3, 
1999 for service connection.

On November 19, 2004, the Board remanded the case for failure 
of the RO to issue a Statement of the Case (SOC) on the 
issues of an increased rating for PTSD and an earlier 
effective date, and to provide the veteran with a VA 
examination and etiology opinion on the issue of service 
connection for a panic disorder.  The Board noted in its 
remand that the increased rating and service connection 
issues were inextricably intertwined.  

In August 2005, the veteran was afforded a VA examination on 
the issue of service connection for a panic disorder and the 
examiner issued a positive nexus opinion.  In February 2006, 
the VA Appeals Management Center (AMC) issued a January 2006 
rating decision and a Supplemental Statement of the Case 
(SSOC) recharacterizing the veteran's disability as PTSD with 
panic disorder and assigning an initial disability rating of 
50 percent, effective August 28, 2000, thereby effectively 
granting service connection for the veteran's panic disorder.  
Because VA has granted service connection for the panic 
disorder, that issue is no longer in appellate status.  The 
Board notes that the earlier effective date issue was not 
addressed in the SSOC.  

For the reasons set forth below, the appeal is REMANDED to 
the AMC, in Washington, D.C.  VA will notify the appellant if 
further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  The duty to 
assist specifically includes notifying the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103A(a) (West 2002 & Supp. 2006).  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  In addition, VA must also request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim.

Where a veteran seeks an increased disability rating, proper 
notice is required under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), that informs the veteran about what is necessary 
to establish a higher rating, including the rating criteria.  
Such notice must be provided prior to the adjudication of the 
issue.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed.Cir. 2006).  
Although VA provided the veteran with notice pertaining to 
increased ratings and earlier effective date in a letter 
dated March 2006, the notice was given subsequent to the 
adjudication of his claims.  Thus, on remand, the veteran 
must be provided proper notice in this regard, id., and the 
claims thereafter readjudicated.

When a veteran files an NOD with a rating decision, the RO 
must reexamine the claim and determine if additional review 
or development is warranted.  If no preliminary action is 
required, or when it is completed, the RO must prepare an SOC 
pursuant to 38 C.F.R. § 19.29 (2005), unless the matter is 
resolved by granting the benefits on appeal or the NOD is 
withdrawn by the veteran.  38 C.F.R. § 19.26 (2005).  

In Manlincon v. West, 12 Vet. App. 238, 240-241 (1999), the 
United States Court of Appeals for Veterans Claims (Court) 
held that, in the absence of an SOC addressing the issue(s) 
on appeal, the Board is required to remand the case to the RO 
for the issuance of an SOC.  Id.  In the present case, after 
the veteran submitted a written NOD in June 2004 regarding 
the initially assigned disability rating and the effective 
date, the RO did not issue an SOC and the case was submitted 
to the Board.  Citing, Manlicon, the Board remanded the case 
on November 19, 2004, instructing VA to issue an SSOC on 
these issues and advise the veteran of the need to file a 
timely substantive appeal if he desires appellate review of 
the issues.  On remand, an SSOC was issued addressing the 
issue of an increased disability rating.  While there was 
mention of the earlier effective date matter, it was not 
listed as an issue and the veteran was not informed of the 
pertinent law regarding that matter.   

The Court has held that a remand by the Board confers on a 
veteran, as a matter of law, the right to compliance with the 
remand orders, that the Secretary of Veterans Affairs has a 
concomitant duty to ensure compliance with the terms of a 
remand, and that the Board errs in failing to ensure 
compliance with its remand orders or orders of the Court.  
Stegall v. West, 11 Vet. App. 268 (1998).  By not providing 
the veteran with an SOC on the earlier effective date matter 
and notice regarding his right to appeal, VA did not comply 
with the Board's November 19, 2004 remand.  Therefore, under 
the holding in Stegall, this case must be remanded.

Based on the foregoing, the case is REMANDED for the 
following action:

1.  The RO must review the claims folder 
and ensure that all notification and 
development action required by the VCAA 
are fully complied with and satisfied.  
Specifically, the RO should:
 
(a) Notify the veteran of the information 
and evidence necessary to substantiate 
his claim for an evaluation in excess of 
50 percent for PTSD and an effective date 
earlier than August 28, 2000 for the 
grant of service connection.  

(b) Notify the veteran of the information 
and evidence he is responsible for 
providing;  

(c) Notify the veteran of the information 
and evidence VA will attempt to obtain, 
e.g., that VA will make reasonable 
efforts to obtain relevant records not in 
the custody of a Federal department or 
agency and will make as many requests as 
are necessary to obtain relevant records 
from a Federal department or agency; and 

(d) Request that the veteran provide any 
evidence in his possession that pertains 
to his claim.  

2.   Then, VA should readjudicate the 
claims for an increased disability 
evaluation for his service-connected 
PTSD with panic disorder and an earlier 
effective date for the grant of service 
connection.  If the determination of 
any of these claims remains unfavorable 
to the veteran, he and his 
representative should be furnished with 
a Statement of the Case (SOC) and 
advised of the need to file a timely 
substantive appeal on the earlier 
effective date matter if he desires 
appellate review of that issue.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2006).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2006), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2005).

